Citation Nr: 1104988	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  06-35 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen a 
service connection claim for residuals of a broken jaw, and if 
so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1943 to May 1945 
and February 1947 to June 1948, during World War II and 
peacetime.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of the Department of 
Veterans Affairs (VA), Oakland, California, Regional Office (RO), 
which inter alia determined that new and material evidence had 
not been received to reopen a service connection claim for 
residuals of a broken jaw.  The Veteran disagreed with such 
decision and subsequently perfected an appeal.   

In November 2008, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.     

The Board issued a decision in January 2009, in which inter alia 
it determined that new and material evidence sufficient to reopen 
the Veteran's claim for entitlement to service connection for 
residuals of a broken jaw had not been received.  See January 
2009 Board Decision/Remand.

The Veteran appealed the Board's January 2009 decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In a July 
2010 Memorandum Decision, the Court set aside and remanded the 
decision to the Board for further action.  Specifically, the 
Court directed the Board to reconsider the Veteran's lay 
statements regarding ongoing symptomatology from a current jaw 
disorder and provide an adequate statement of reasons or bases 
for the rejection of any favorable evidence, including the 
Veteran's lay statements, as new and material evidence to reopen 
the service connection claim for residuals of a broken jaw.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The herein reopened issue of entitlement to service connection 
for residuals of a broken jaw is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1991 rating decision, the RO determined that new 
and material evidence had not been received to reopen a service 
connection claim for residuals of a broken jaw (the service 
connection claim was denied in a November 1946 rating decision 
and not appealed); the Veteran was provided notice of the 
decision and of his appellate rights.

2.  The Veteran did not appeal the August 1991 rating decision, 
and such decision became final.

3.  The evidence received since the RO's August 1991 rating 
decision is not duplicative or cumulative of evidence previously 
of record, and raises a reasonable possibility of substantiating 
the Veteran's service connection claim for residuals of a broken 
jaw.


CONCLUSIONS OF LAW

1.  The RO's unappealled August 1991 decision that determined 
that new and material evidence had not been received to reopen a 
service connection claim for residuals of a broken jaw is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2010).

2.  Evidence received since the RO's August 1991 rating decision 
is new and material; the claim of entitlement to service 
connection for residuals of a broken jaw is therefore reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).

Without deciding whether the notice and development requirements 
of the VCAA have been satisfied with respect to the Veteran's new 
and material evidence claim for service connection for residuals 
of a broken jaw, the Board concludes that the VCAA does not 
preclude the Board from adjudicating this portion of the 
Veteran's claim.  This is so because the Board is taking action 
favorable to the Veteran by reopening his claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Legal Criteria and Analysis

Rating decisions are final and binding based on evidence on file 
at the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 
20.201, 20.302.  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    

Evidence is considered "new" if it was not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  "Material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In deciding whether new and material evidence has been submitted 
the Board looks to the evidence submitted since the last final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

By way of history, the Veteran initially filed a service 
connection claim for residuals of a broken jaw in August 1946.  
In a November 1946 rating decision, the RO denied service 
connection for residuals of a broken jaw on the basis that no 
compensable residuals of a broken jaw/fracture of mandible are 
shown by the evidence of record.  The Veteran did not submit a 
Notice of Disagreement to initiate appellate review.  In May 
1991, the Veteran sought to reopen his service connection claim 
for residuals of a broken jaw.  In an August 1991 rating 
decision, the RO determined that new and material evidence had 
not been received to reopen the service connection claim for 
residuals of a broken jaw.  Because the Veteran did not submit a 
Notice of Disagreement to initiate appellate review and a 
Substantive Appeal to perfect an appeal of the RO's August 1991 
rating decision, that determination became final, based on the 
evidence then of record.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2010).  This is the last final decision regarding the Veteran's 
service connection claim for residuals of a broken jaw. The 
evidence of record when the RO decided the claim in August 1991 
included the Veteran's STRs, post-service private treatment 
records, and statements submitted by the Veteran. 

Evidence associated with the claims file since the prior last 
final decision regarding the service connection claim for 
residuals of a broken jaw (August 1991 rating decision) includes 
statements and written argument submitted by the Veteran, post-
service VA treatment records including a July 2009 Internal 
Medicine Attending Note from the San Jose Clinic, and a November 
2008 Board Hearing Transcript. 

On review, the Board finds that new and material evidence has 
been received to reopen the service connection claim for 
residuals of a broken jaw.  In this regard, a July 2009 Internal 
Medicine Attending Note from the San Jose Clinic, which was not 
of record at the time of the August 1991 rating decision, reveals 
a diagnosis of right jaw pain and dysfunction.  The evidence also 
includes statements from the Veteran that he suffered from jaw 
pain and other symptomatology including numbness and popping for 
many years since his jaw injury in-service, suggesting a 
relationship between continuous symptomatology of a jaw 
disability and his in-service jaw injury, which were not of 
record at the time of the August 1991 rating decision.  See June 
2005 "Statement in Support of Claim," VA Form 21-4138; November 
2008 Board Hearing Transcript.

The Board finds that such evidence, either by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. 3.156(a).  The July 2009 Internal Medicine Attending Note 
from the San Jose Clinic, June 2005 "Statement in Support of 
Claim" (VA Form 21-4138), and November 2008 Board Hearing 
Transcript,
coupled with the previously submitted evidence of record are 
material in that they reveal a residual disability and continuity 
of jaw symptomatology and suggest a relationship between the 
Veteran's residual disability/continuity of jaw symptomatology 
and his service, and therefore raise a reasonable possibility of 
establishing the claim.  As such, the Board finds that the July 
2009 Internal Medicine Attending Note from the San Jose Clinic, 
June 2005 "Statement in Support of Claim" (VA Form 21-4138), 
and November 2008 Board Hearing Transcript are considered new and 
material for the purpose of reopening the service connection 
claim for residuals of a broken jaw, and such claim is reopened.    


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a residuals of a broken jaw has been 
received; to this extent, the appeal is granted.

REMAND

The Board has herein reopened service connection claim for 
residuals of a broken jaw.  Further development is necessary 
prior to analyzing the claim on the merits.  

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a disorder noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires competent and credible 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In this case, the Veteran claims that he injured his jaw in 1943 
while playing basketball during service.  See June 2005 
"Statement in Support of Claim," VA Form 21-4138; August 2005 
Hand-Written Statement from the Veteran; November 2008 Board 
Hearing Transcript.  Review of the Veteran's service treatment 
records (STRs), dated November 1943 to December 1943, contain 
complaints and treatment of a right mandible fracture injury.  
See November 20, 1943 Medical History Report, December 1943 to 
February 1944 Medical History Report, and the November 1943 to 
February 1945 Abstract of Medical History.  He also reported 
continuity of jaw pain since his jaw injury in- service.  See 
November 2008 Board Hearing Transcript.  As a medical opinion 
regarding whether the Veteran's residuals of a broken jaw 
disability is related to his service is not of record and has not 
been obtained, the Board finds that a remand is required to 
obtain such opinion.  Based on the foregoing, a VA examination is 
necessary to ascertain whether the Veteran's any currently 
diagnosed residuals of a broken jaw disability is related to his 
period of active service, to specifically include an in-service 
right mandible fracture injury while playing basketball.  When 
medical evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  

The Board also notes that Veteran indicated that he will receive 
treatment of his jaw disability from Dr. Delzeit at the San Jose 
VA Clinic on February 26, 2009.  See February 2009 "Sattament in 
Suuport of Claim," VA Fomr 21-4138.  Review of the Veteran's 
claims folder is negative for any February 26, 2009 treatment 
record from Dr. Delzeit.  However, a July 2009 treatment record 
notes the Veteran's complaints of jaw pain, assesses jaw pain and 
dysfunction, and indicates that follow-up treatment is needed.  
The Veteran's recent treatment records beginning August 13, 2009 
from the San Jose VA Clinic are not of record, and such records 
may support his service connection claim for residuals of a 
broken jaw.  VA is, therefore, on notice of records that may be 
probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Consequently, the Veteran's recent treatment records 
beginning August 13, 2009 from the San Jose VA Clinic regarding 
his jaw disability should be obtained and associated with the 
claims file.  
    
Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on appeal 
and to afford full procedural due process, the case is REMANDED 
for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. The AMC/RO should obtain the Veteran's 
treatment records regarding his jaw 
disability from the VA Clinic in San Jose, 
Claifornia, beginning August 13, 2009, and 
associate these records with the claims 
folder.     

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain documentation 
of the attempts made.  The Veteran and his 
representative should also be informed of 
the negative results, and should be given 
an opportunity to obtain the records. 

2.  After completion of the above-requested 
development, the Veteran should  also be 
afforded an appropriate VA medical 
examination to determine the current nature 
and etiology of any residuals of a broken 
jaw disability.

The VA medical examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any residuals of a broken 
jaw disability, including continuity of 
jaw pain and any other jaw 
symptomatology, is related to the 
Veteran's service, specifically a right 
mandible fracture injury while playing 
basketball in-service. 

A complete rationale should be provided 
for any opinion.  The examiner should 
reconcile his or her opinion with the 
Veteran's STRs, to include the November 
20, 1943 Medical History Report, December 
1943 to February 1944 Medical History 
Report, and the November 1943 to February 
1945 Abstract of Medical History.  The 
claims file should be made available to 
the examiner for review.  The entire 
claims file must be reviewed by the 
examiner in conjunction with each 
examination and the report should state 
that such review has been accomplished.

3.  Upon completion of the above-requested 
development, the RO should readjudicate 
the Veteran's service connection claim for 
residuals of a broken jaw, taking into 
account any newly obtained evidence.  All 
applicable laws and regulations should be 
considered.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond 
thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action until so 
informed.  The purpose of this REMAND is to ensure compliance 
with due process considerations.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examinations requested in this remand are to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
not attending the requested VA examinations may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


